Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.
 
Applicant’s amendment and response filed 7/19/21 is acknowledged and has been entered.

2.  The terminal disclaimer filed on 7/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on any of 15/321,674, 16/173,150, or 16/066,688 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.  Applicant is reminded of Applicant's election without traverse of Group I and species of the multispecific antigen binding protein of Format 5 (F5), wherein the NKp46  ABD comprises a Fab and is connected to the Fc via a flexible polypeptide linker comprising a hinge domain, the NKp46 binding ABD comprises the VH and VL sequences of NKp46-3, the therapeutic ABD comprises a Fab that binds monovalently to CD19 expressed by hematological cancer cells , and the CH1 and C domains of the therapeutic ABD are connected to the Fc domain via hinge domains, in Applicant’s amendment and response filed 4/12/19 

Claims 79, 80, 83, 84, 87, 89-101 and 103 are presently being examined.  

4.  Applicant is reminded that a written description rejection is not being made over the instant claims with regard to the anti-NKp46 scFv or Fab antibody for the following reasons.  

Applicant had filed Appendix A on 8/16/18 in parent application serial no. 15/190,337 (hereby made of record in the instant application by the Examiner) showing the sequence alignment for exemplary anti-NKp46 antibodies disclosed in the instant specification (e.g., for NKp46-1, -2, -3, -4, -6 and -9) having only 12.5% CDR sequence identity to each other.  Applicant’s Appendix B also filed on 8/16/18 in said parent application (and also made of record in the instant application by the Examiner) shows that NKp46-1, -2, -3, -4, -7, -8 and -11 bind to diverse epitopes, with some overlap between NKp46-8 and NKp46-11 and between NKp46-11 and NKp46-3, but that NKp46-1 through NKp46-4 bind to different domains of NKp46 so that the particular epitope, nor the particular domain to which the NKp46 ABD binds is a prerequisite for efficacy (see Figure B2 i.e., containing any monovalent NKp46 ABD that binds to NKp46 which has been tested to date, elicit both CD16-mediated signaling and NKp46-mediated signaling at the tumor site.  Additional evidence is shown in the instant specification and Figure 8, wherein NKp46-3 is comprised in either format 5 (having Fc binding ability) or in format 6 (with no Fc binding ability) wherein both lyse Daudi (CD19 positive) target tumor cells, the latter disclosed as being through NKp46 activation.  Figure 10 of the instant application shows NKp46-1 in Format 5 (having Fc binding ability) or in format 6 (having not Fc binding ability) wherein both lyse Daudi tumor target cells.  NKp46-1 and NKp46-3 bind to different epitopes on NKp46.  Note that the instant claims recite a mechanism/functional property (in instant base claim 79 at part “(5)”) “lyse target cells expressing the antigen of interest by a combination of NKp46-mediated signaling and CD16A-mediated …ADCC.”  In addition, the reference made of record below (i.e., Gauthier, 2019) teaches an additional 200 anti-NKp46 antibodies (murine), 109 of which were cloned and characterized, 17 of which were studied in competition assays (11 of which are distinct from those recited in instant claim 94), and teaches that these antibodies bind to distinct epitopes or overlapping epitopes (on domain 1 or domain 2 of NKp46), depending on the antibodies under consideration (e.g., Figure S2D).  Said reference concludes that 14 anti-Kp46 mAbs binding to different parts of the NKp46-ECD [extracellular domain, D1 and D2] with different affinities were generated that activate NKp46 in the context of a trispecific or dispecific antigen binding construct. 

5.  The Examiner had made of record Gauthier et al (Cell, 6/2019, 177: 1-13, available online 30 May 2019) which provides additional evidence for a pharmaceutical composition (recited in instant claim 103), wherein said reference teaches efficacy in treating murine tumors in vivo in a mouse Rajii tumor model, and teaching synergy with anti-NKp46 and CD16 binding capability on the same reagent versus on separate reagents.  

6.  With regard to the functional limitation recited in instant base claim 79 at part “(5)” reciting NKp46-mediated signaling, the instant specification and the Gauthier et al 2019 reference cited above indicate general activation of NK cells (i.e., CD107 and CD69 upregulation.  CD107 is correlated with degranulation, while CD69 is an activation marker (e.g., instant specification on page 68 at lines 12-14)*.  Although this is not a direct measurement of activation through NKp46 (e.g., by measuring phosphorylation or signaling components in the NKp46 signaling pathway, e.g., instant specification at paragraph spanning pages 31-32), Applicant has stated on the record that such activation occurs through NKp46 signaling as well as through CD16 signaling.  Gauthier et al 2019 also provide indirect evidence of signaling through NKp46 teach using anti-NKG2D versus anti-Kp46 on their F1 (non-CD16 binding) format constructs, with the result that the activation was greater with ligation of anti-NKp46 than with direct ligation 

*The instant specification discloses that NKp46 signaling refers to an ability of an NKp46 polypeptide to activate or transduce an intracellular signaling pathway, can be measured my monitoring phosphorylation of signal transduction components, measure the association of certain signal transduction components with other proteins or intracellular structures, or in the biochemical activity of components such as kinases, or assays designed to measure expression of reporter genes under control of NKp46-sensitive promoters and enhancers, or indirectly by a downstream effect mediated by the NKp46 polypeptide (e.g., activation of specific cytolytic machinery in NK cells) (paragraph spanning pages 31-32).  Generally, NK cell activation or signaling is characterized by the increased expression of a cell surface marker of activation, e.g. CD107, CD69, Sca-1 or Ly-6A/E, KLRG1 (page 68 at lines 12-14), cytokine production IFN gamma or TNF alpha, increases in intracellular free calcium levels, the ability to lyse target cells in a redirected killing assay (page 68 at lines 20-22). 

7.  Instant claim 87 recites that the multispecific binding protein must possess the functional property of increasing the expression of CD137 on the surface of NK cells when administered to a subject.  Evidentiary reference Lin et al (Blood, 2008, 112(3): 699-707, of record) teaches that the functional ability of increasing the expression of CD137 on the surface of NK cells in any subject when administered to said subject is not strictly correlated to the presence of a dimeric Fc domain polypeptide that binds to CD16A, but is also dependent upon the presence of N-glycan oligosaccharides covalently attached at asparagine 297 of the Fc heavy chain.  Said reference further teaches that aglycosylated Fc fragments are unable to efficiently bind FcRIII (CD16A), while Fc fragments with low fucose content at Asn297 have enhanced binding affinity.  The instant specification discloses multispecific binding proteins comprising a constant region (Fc region) comprising a core carbohydrate structure which lacks fucose, including wherein the core carbohydrate is a sugar chain at Asn297.  A representative number of these species are well known in the art.

8.  Applicant’s terminal disclaimer filed on 7/19/21 is sufficient to overcome the prior rejection of record of claims 79, 80, 83, 84, 87, 89-101 and 103 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No.  16/066,688.   

9.  Applicant’s terminal disclaimer filed on 7/19/21 is sufficient to overcome the prior rejection of record of claims 79, 80, 83, 84, 87, 89-101 and 103 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79-104 of copending Application No. 16/173,150.

10. Upon consideration of the amendment filed in application serial no. 15/321,650, the prior rejection of record of claims  79, 80, 83, 84, 87, 89-101 and 103 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-70 and 75-78 of copending Application No. 15/321,650 had been withdrawn.  

11.  Applicant’s terminal disclaimer filed on 7/19/21 is sufficient to overcome the prior rejection of record of claims 79, 80, 83, 84, 87, 89-101 and 103 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 53-70, 75 and 76 of copending Application No. 15/321,674.  

12.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.  Claims 79, 80, 83, 84, 87, 89-101 and 103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-37 of copending Application No.  16/765,486 as is evidenced by the definition of “antigen-binding domain” (“ABD”) in the specification of ‘486 on page 10 at lines 27-33.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘486 are a species of the instant claims, as the instant claims recite the open transitional phrase “comprises”.  In addition, the specification of ‘486 defines “antigen-binding domain” as referring to a domain comprising a three-dimensional structure capable of immunospecifically binding to an epitope….in one embodiment, said domain can comprise a VH and/or VK domain of an antibody chain.  “Fab” and “scFv” recite in instant base claim 1 at part “(1)” are comprised of VH and VK domains and are obvious variants of an antigen-binding antibody fragment, as was well known to the ordinary artisan well before the effective filing date of the instant claims. 

The instant claims that recite various functional properties of the multispecific binding protein (i.e., claims 79 and 99) are included in this rejection because the said functional properties appear to be expected or inherent properties of the said multispecific binding protein.  With regard to claim 87, Lin et al (2008, of record) teaches that the ability to increase CD137 expression on NK cells is dependent not only on Fc binding to FcgRIII, but is also dependent upon the particular glycosylation at Asn297, thus indicating that it would be obvious to construct such an Fc region. With regard to the flexible polypeptide linker recited in instant claim 95, a flexible polypeptide linker is an obvious variant of a linker for a polypeptide, while the length of the linker is routine optimization. In addition with regard to the claims (97 and 98) that recite that the Ck domain and the CH1 constant domain are each connected to the Fc domain via a hinge region, connection of these domains to the Fc region is a feature of most antibodies, and so it would be obvious to construct the multispecific antigen binding protein with the hinge region.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 79, 80, 83, 84, 87, 89-101 and 103 are directed to an invention not patentably distinct from claims 29-37 of commonly assigned 16/765,486, as enunciated supra.  

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/765,486, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement. 

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

14. Claims 79, 80, 83, 84, 87, 89-93, 95 and 99-103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of copending Application No.  17/315,547 as is evidenced by the definition of “antigen-binding domain” (“ABD”) in the specification of ‘547 on page 14 at lines 8-9 and the definition of scFv on page 16 at lines 8-14.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘547 are a species of the instant claims, as the instant claims recite the open transitional phrase “comprises”.  The specification of ‘547 defines “antigen-binding domain” as referring to a domain comprising a three-dimensional structure capable of immunospecifically binding to an epitope….in one embodiment, said domain can comprise a VH and/or VL domain of an antibody chain.  The “Fab” and “scFv” recited in instant base claim 1 at part “(1)” are comprised of VH and VL domains and are obvious variants of an antigen-binding antibody fragment, as was well known to the ordinary artisan well before the effective filing date of the instant claims, as is evidenced by the admitted prior art in the specification of ‘547 pointing to admitted prior art Rosenburg and Moore (1994). The instant claims are included in this rejection because an obvious variant of an Fc domain polypeptide is for example, the Fc domain of human IgG1 binds to the FCRIII (Cd16a) on NK cells and triggers the cytolytic process in NK cells and is used in antibody therapeutics (Fridman, W.H., FASEB J., 1991 5: 2684-2690, see entire reference, especially Table 1 and Figure 3 and legend) and Pernick, N. (Handbook of Practical Immunohist. 2nd Ed. 2015, Definition of CD16a).  

In addition the specification of ‘547 evidences that SEQ ID NO: 1 to which the ABDs recited in claim 5 of ‘547 bind corresponds to the human NKp46 NCBI accession number NP_004820 (see page 21 at lines 16-17), the same protein as SEQ ID NO: 1 in the instant application (see page 32 at lines 17-18 of the instant specification).  Instant claim 90 is included in this rejection because it would have been prima facie obvious to one of ordinary skill before the filing date of the claimed invention to have used a therapeutic antibody that binds a molecule on a tumor target cell as the antibody of interest in the multispecific antigen binding domain recited in the claims of ‘547.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success since Fridman (ibid) teaches bispecific antibody constructs that comprise one arm that binds to a membrane molecule involved in the activation of a cytotoxic cell and another arm that binds to a molecule such as a tumor antigen on a target cell (e.g., see Therapeutic Use section), and one of ordinary skill in the art was aware  that NK cells are cytotoxic cells (e.g., as evidenced by Fridman, Romee et al, introduction) that are important in controlling tumors (e.g., Romee et al (Blood, 2013, 121(18): 3599-3608, see entire reference, especially para spanning pages 3606-3607).  Instant claims 93 and 79 that recite a flexible polypeptide linker between either or both of the NKp46-binding ABD or the therapeutic antigen-binding ABD (claim 93) or wherein the flexible polypeptide linker in the scFv is 2-50 amino acid residues in length (claim 95) are included in this rejection because in the case of claim 95, the length of the linker is a result effective variable that can be ascertained by one of ordinary skill in the art using art known techniques, and because in the case of claim 93, it was well known in the art by the ordinary artisan to dispose flexible polypeptide linkers between components of fusion or conjugate polypeptides in order to preserve the three dimensional structure and retain and optimize function of the individual components.

The instant claims that recite various functional properties of the multispecific binding protein (i.e., claims 79 and 99) are included in this rejection because the said functional properties appear to be expected or inherent properties of the said multispecific binding protein.  With regard to instant claim 87, Lin et al (2008, of record) teaches that the ability to increase CD137 expression on NK cells is dependent not only on Fc binding to FcRIII, but is also dependent upon the particular glycosylation at Asn297, thus indicating that it would be obvious to construct such an Fc region. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.  Claims 79, 80, 83, 84, 87, 89-101 and 103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 51-53, 55, 57, 59, and 60 of copending Application No.  16/677,709 as is evidenced by the definition of “antigen-binding domain” (“ABD”) in the specification of ‘486 on page 10 at lines 27-33.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘709 are a species of the instant claims, as the instant claims recite the open transitional phrase “comprises” and as the sequences recited in claim 57 of ‘709 are the same sequences with the corresponding SEQ ID NOs recited in instant dependent claim 94 that have the same binding function to human NKp46 (instantly recited SEQ ID NO: 1).  

In addition, the specification of ‘709 defines “antigen-binding domain” as referring to a domain comprising a three-dimensional structure capable of immunospecifically binding to an epitope….in one embodiment, said domain can comprise a VH and/or VL domain of an antibody chain (page 22 at lines 6-9).  “Fab” and “scFv” recite in instant base claim 1 at part “(1)” are comprised of VH and VK domains and are obvious variants of an antigen-binding antibody fragment, as was well known to the ordinary artisan well before the effective filing date of the instant claims, as is evidenced by the admitted prior art in the specification of ‘709 pointing to admitted prior art Rosenburg and Moore (1994) (e.g., see page 24 at lines 7-13). 

The instant claims are included in this rejection because an obvious variant of an Fc domain polypeptide is for example, the Fc domain of human IgG1 binds to the FCRIII (CD16a) on NK cells and triggers the cytolytic process in NK cells when and is used in antibody therapeutics (Fridman, W.H., FASEB J., 1991 5: 2684-2690, see entire reference, especially Table 1 and Figure 3 and legend) and Pernick, N. (Handbook of Practical Immunohist. 2nd Ed. 2015, Definition of CD16a).  In addition the specification of ‘709 evidences that SEQ ID NO: 1 to which the ABDs recited in claim 5 of ‘547 bind corresponds to the human NKp46 NCBI accession number NP_004820 (see page 29 at lines 4-5), the same protein as SEQ ID NO: 1 in the instant application (see page 32 at lines 17-18 of the instant specification).  

Instant claim 90 is included in this rejection because it would have been prima facie obvious to one of ordinary skill before the filing date of the claimed invention to have used a therapeutic antibody that binds a molecule on a tumor target cell as the antibody of interest in the multispecific antigen binding domain recited in the claims of ‘709.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success since Fridman (ibid) teaches bispecific antibody constructs that comprise one arm that binds to a membrane molecule involved in the activation of a cytotoxic cell and another arm that binds to a molecule such as a tumor antigen on a target cell (e.g., see Therapeutic Use section), and one of ordinary skill in the art was aware  that NK cells are cytotoxic cells (e.g., as evidenced by Fridman, Romee et al, introduction) that are important in controlling tumors (e.g., Romee et al (Blood, 2013, 121(18): 3599-3608, see entire reference, especially para spanning pages 3606-3607).  

The instant claims that recite various functional properties of the multispecific binding protein (i.e., claims 79 and 99) are included in this rejection because the said functional properties appear to be expected or inherent properties of the said multispecific binding protein.  With regard to claim 87, Lin et al (2008, of record) teaches that the ability to increase CD137 expression on NK cells is dependent not only on Fc binding to FcRIII, but is also dependent upon the particular glycosylation at Asn297, thus indicating that it would be obvious to construct such an Fc region. With regard to the flexible polypeptide linker recited in instant claim 95, a flexible polypeptide linker is an obvious variant of a linker for a polypeptide, while the length of the linker is routine optimization. In addition with regard to claims 97 and 98 that recite that the Ck domain and the CH1 constant domain are each connected to the Fc domain via a hinge region, connection of these domains to the Fc region is a feature of most antibodies, and so it would be obvious to construct the multispecific antigen binding protein with the hinge region.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644